 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 FRANCINE EDWARDS,                                   Case No.: 2:18-cv-01998-APG-BNW

 4         Plaintiff                                 Order Denying Motions to Dismiss and
                                                           Motion to Strike as Moot
 5 v.
                                                              [ECF Nos. 84, 85, 86]
 6 CONN APPLIANCES, INC., et al.,

 7         Defendants

 8        In light of the amended complaint (ECF No. 87),

 9        IT IS ORDERED that the defendants’ motions to dismiss and to strike (ECF Nos. 84, 85,

10 86) are DENIED as moot because they are directed at the original complaint.

11        DATED this 15th day of October, 2019.

12

13
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
